320 S.W.3d 208 (2010)
In the ESTATE OF Doris MELTNER, a partially incapacitated and totally disabled person.
Linda Robben, Appellant,
v.
Robert Meltner, Respondent.
No. ED 93648.
Missouri Court of Appeals, Eastern District, Division Three.
September 7, 2010.
Linda Robben, Clayton, MO, pro se.
Timothy P. Philipp, Maryland Heights, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The daughter, Linda Robben, appeals the judgment entered by the probate division of the Circuit Court of St. Louis County, removing her as limited guardian of her mother, Doris Meltner, and authorizing appointment of the Public Administrator of St. Louis County as the mother's limited guardian for purposes of medical decisions and placement. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(1).